Citation Nr: 1726286	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DMII). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for hypertension and hemorrhoids.  It is noted that additional relevant records were timely received after notice of a November 2008 rating decision which initially denied the claims. As a result, the November 2008 rating decision did not become final and readjudication of the claim was required. 38 C.F.R. § 3.156 (b).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran's service treatment records, with the exception of his September 1964 enlistment exam, are unavailable.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran contends that service connection is warranted for his hemorrhoids.  Specifically, he states that he had surgery for his hemorrhoids in late 1966 or early 1967, while stationed in Vietnam.
 
The Veteran is competent to describe undergoing surgery and to communicate the diagnosis offered by his treating doctor.  Furthermore, the Veteran has submitted a buddy statement from a fellow veteran who served with him in Vietnam.  The buddy states that he remembered the Veteran having hemorrhoid surgery while they were at war.  See April 2014 buddy statement of W.T.

The Veteran's medical records reflect that he has had ongoing issues with hemorrhoids in the past, as recently as 2009.  See July and November 2009 private treatment records.  However, there has been no VA examination provided with regards to the hemorrhoid claim.  In view of the evidence, a VA examination is warranted to obtain an opinion as to the nature and etiology of any current hemorrhoid disability and whether such disability was incurred in or caused by active service.  38 C.F.R. § 3.159(c)(4). 

The Veteran also contends that service connection is warranted for his hypertension.  Specifically, he states that he began experiencing hypertension while in service.  

The Veteran was afforded a VA examination in August 2008.  The VA examiner concluded that the Veteran's hypertension was not caused by or secondary to his diabetes mellitus, type II.  Specifically, the examiner opined that the Veteran's hypertension predated the diagnosis of his DMII.  Furthermore, the Veteran's creatinine and microalbumin levels were normal, indicating no nephropathy.  

The medical evidence of record reflects that the Veteran was diagnosed with hypertension in 2003.  He was subsequently diagnosed with DMII in 2006.  See May 2008 physician statement.  The medical evidence of record also reflects that the Veteran had abnormal glucose results prior to his diagnosis of DMII and his physician noted that the Veteran's fasting blood sugar was high and it was something to watch.  See April 2004 and July 2005 private treatment records.  

It is unclear whether the August 2008 VA examiner considered these early high glucose results, especially in light of the examiner's comment that the Veteran was asymptomatic for DMII when he was diagnosed.  It is also unclear whether the examiner considered the Veteran's statements that his hypertension began during service or the buddy statements that the Veteran had shortening of breath around 1971.  See March 2010 statement by L.S. and April 2010 statement by J.S.

Therefore, the Board finds that it is necessary to remand the claim back for a new VA opinion concerning the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hemorrhoids.  If the Veteran has a current diagnosis of hemorrhoids or the examiner determines that the Veteran currently has hemorrhoids, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hemorrhoids are related to or were incurred in active service.  

The examiner is advised that the Veteran's service treatment records are unavailable, with the exception of his September 1964 enlistment examination, and he was on active duty from September 1964 to July 1968.  Thus, in providing the requested opinions, the examiner is asked to consider factors other than the absence of service treatment records pertaining to the hemorrhoid condition. In rendering the requested opinion the examiner must address the following:

(a)  The examiner is asked to comment upon the Veteran's competent statement that he had hemorrhoid surgery while in service. 

(b)  The examiner is asked to comment upon buddy statements that the Veteran's hemorrhoid condition began in service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  Return the Veteran's claims file to the August 2008 VA examiner to determine whether the Veteran's hypertension is caused by or related to his active service, or caused by, related to, or aggravated by his service-connected diabetes mellitus, type II.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's hypertension.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hypertension is caused by or related to his active service. 

(b)  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused by, related to, or aggravated by (i.e., worsened) his service-connected diabetes mellitus, type II.  

The examiner is advised that the Veteran's service treatment records are unavailable, with the exception of his September 1964 enlistment examination, and he was on active duty from September 1964 to July 1968.  Thus, in providing the requested opinions, the examiner is asked to consider factors other than the absence of service treatment records pertaining to the hypertension condition. 

In rendering the requested opinion the examiner is asked to comment upon the Veteran's statement that his hypertension began during service and buddy statements that the Veteran had heart symptoms shortly after service:

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




